In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action has been issued in response to arguments/amendments filed on 12/22/2021. Claims 1-2 are amended.  Claims 36-39 are newly added. Claims 1-2, 10, 21-39 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
1.	Applicant’s arguments/amendments regarding the rejection of claims 1-2, 10, and 21-35, filed on 12/22/2021 as recited in pages 11-14, have been fully considered but 
	However, the primary reference Anderson teaches in (para. [0035]) that RideGrid can send a photo ID of the Rider to the Driver for verification purposes. Similarly, the Rider may be given Driver attributes such as a photo ID, and the make, model, and color of their car. …. The reference Anderson further teaches in (para. [0062]) that both clients are provided a photo of the person they will be riding with, assuming their device supports it. …. Anderson further teaches in (para. [006]) that the RideGrid registration function may include collecting relevant personal information such as name, address, driver's license or other government ID, employer name, insurance provider, and so forth. … … … the RideGrid registration function may further include vehicle related information such as the make, model, color, year, license plate, registration information, insurance coverage and company, and driver related information such as Driver's license and driving record


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 1-2, 10, and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Publication No. 2008/0270019, hereinafter “Anderson”), in view of Gurin (US Pub No. 2014/0222298, hereinafter “Gurin”).

Regarding claim 1, Anderson does disclose a method executed on a computer for verification, comprising the steps of: providing a computer having a memory and a processing unit adapted to execute program executable code, said computer adapted to run a program executable code of a verification system (Anderson, (figure 1), RideGrid system); storing a first person image in the memory of said computer; providing said computer a profile data of a first person, said profile data having said first person image (Anderson, (para. [0035]), RideGrid can send a photo ID of the Rider to the Driver for verification purposes. Similarly, the Rider may be given Driver attributes such as a photo ID, and the make, model, and color of their car. …; (para. [0062]), both clients are provided a photo of the person they will be riding with, assuming their device supports it. …. ; (para. [006]), where the RideGrid registration function may include collecting relevant personal information such as name, address, driver's license or other government ID, employer name, insurance provider, and so forth. … … … the RideGrid registration function may further include vehicle related information such as the make, model, color, year, license plate, registration information, insurance coverage and company, and driver related information such as Driver's license and driving record); providing a first person device associated by said verification system with a first person; said computer of said verification system communicating [[a]] said first person image of said profile data provides a said second person image of a second person to said first person device (Anderson, (para. [0035-0036]), RideGrid can send a photo ID of the Rider to the Driver for verification purposes.  Similarly, the Rider may be given Driver attributes such as a photo ID, and the make, model, and color of their car. The exchange of photo ID's between Rider and Driver constitutes a form of biometric verification proving that each user is who they say they are; both parties may also be mutually informed by RideGrid as to whether they each possess Internet enabled mobile devices and/or Global Positioning System (GPS) devices). 
Anderson does not explicitly disclose but the analogous art Gurin discloses, said first person device running program executable code displaying said first person image of said profile data and said second person image simultaneously on said first person device (Gurin, (para. [0139, 0136] and figure 39), the RMS system sends pictures of the riders (i.e. second person) to Vehicle Onboard Computer 405 (i.e. first person device) (VOC); (para. [0075, 0120]), where the onboard computer 405 uses an algorithm to compare the user's biometric characteristics (para. [0138, 0128]), where vehicle display shows a picture of the user/passenger to board the vehicle and a picture of the driver (and/or other fellow passengers)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the invention of Anderson by including displaying said first person image and said second person image simultaneously taught by Gurin for the advantage of automatically adjusts its vehicle features to match the preferred settings of a user who reserves the vehicle (Gurin, (para. [0008])).

Regarding claim 2, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person device associated by said verification system with said second person (Anderson, (para. [0008 and 0031]), these community affiliations, chosen by the registrant, provide a pool from which potential ride sharing matches between Riders and Drivers can be drawn where RideGrid attempts to match complementary users (Drivers or Riders) based on the overall compatibility of various criteria associated with each user; (para. [0035-0036]), the exchange of photo ID's between Rider and Driver constitutes a form of biometric verification proving that each user is who they say they are; upon meeting, the Driver may initiate a confirmation procedure by which RideGrid rings the Rider's cell phone or queries their mobile device requesting confirmation.  If confirmation is returned by the Rider, it is forwarded to the Driver thus assuring both parties of a correct ride match). 
 
Claims 3-9 are cancelled.
 
Regarding claim 10, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the steps of: providing a second person device which is an SMS device (Anderson, (para. [0030-0031] and figure 1), mobile device SMS). 
 
Claims 11-20 are cancelled.

Regarding claim 25, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person device, wherein at least one of said first person device and said second person device is a voice mobile device (Anderson, (para. [0030-0031] and figure 1), mobile device SMS where voice enabled smartphone is well known).  

Regarding claim 26, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person device, wherein at least one of said first person device and said second person device is a data capable handheld device (Anderson, (figure 1), mobile device).  

Regarding claim 27, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person device, wherein at least one of said first person device and said second person device is a tablet (Gurin, (para. [0072]), PDA).  

Regarding claim 28, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person device, wherein at least one of said first person device and said second person device is a laptop (Gurin, (para. [0072]), Laptop).  

Regarding claim 29, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person device, wherein at Gurin, (para. [0072]), laptop).  

Regarding claim 30, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person device, wherein at least one of said first person device and said second person device is a wearable wireless computing device (Gurin, (para. [0072]), flash drive).  

Regarding claim 31, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person device, wherein at least one of said first person device and said second person device is a personal digital assistant (Gurin, (para. [0072]), PDA).  

Regarding claim 32, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person device, wherein at least one of said first person device and said second person device is a smartphone (Gurin, (para. [0065]), smart phone).  

Regarding claim 33, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person data associated by said verification system with a second person (Anderson, (para. [0035-0036]), the exchange of photo ID's between Rider and Driver constitutes a form of biometric verification proving that each user is who they say they are; upon meeting, the Driver may initiate a confirmation procedure by which RideGrid rings the Rider's cell phone or queries their mobile device requesting confirmation.  If confirmation is returned by the Rider, it is forwarded to the Driver thus assuring both parties of a correct ride match).  

Regarding claim 34, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the step of: providing a second person registration data associated by said verification system with a second person (Anderson, (para. [0006]), RideGrid registration function may include collecting relevant personal information such as name, address, driver's license or other government ID, employer name, insurance provider, and so forth).  

Regarding claim 35, the combination of Anderson-Gurin does disclose the method of claim 1, further comprising the steps of: providing a second person device associated by said verification system with a said second person; and said verification system communicating an image of said first person to said second person device, said second person device running program executable code displaying said image of said first person (Anderson, (para. [0036, and 0060]), once the verification process is complete, upon arrival at the destination, the Driver initiates the Ride Completed sequence, whereby the RideGrid Server (103) sends a message to the Rider's mobile device asking for confirmation that the ride has been completed. This information can then be entered (i.e. record) into each party's profile and made available to inform future transactions).

Allowable Subject Matter
Claims 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 36-39 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432